DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of ring gear sections [being] indirectly meshed with each other,” as recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) in view of Bull (US 2014/0034432).
Regarding claim 1, Gutelius discloses a parking brake apparatus for a vehicle (see ¶ 0001, FIGS. 4-5), comprising: a driving unit (4) including a motor section (4); a pair of pressing units (13) (see ¶ 0058) receiving power from the driving unit and pressing a brake pad (see ¶¶ 0058, 0059); and a load transmission unit (50) installed between the pair of pressing units (see FIGS. 4, 5), connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see ¶¶ 0058, 0059).  
Gutelius does not disclose that the driving section includes a plurality of motor sections.
Bull teaches a parking brake apparatus (see ¶ 0001, FIGS. 5-7) comprising a driving unit (see FIG. 6) comprising a plurality of motor sections (36, 38).  
It would have been obvious to combine the plurality of motor sections of Bull with the device of Gutelius to provide a redundant, fail-safe operation (see e.g. Bull, ¶ 0095), in addition to providing a brake with reduced power consumption (see e.g. Bull, ¶ 0096).  
s 2-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) in view of Bull (US 2014/0034432), as applied to claim 1, above, and further in view of Song (US 2017/0219036).
Regarding claim 2, Gutelius does not disclose that each of the pair of pressing 2units comprises: 3a sun gear section rotated by receiving power from the driving unit; sa planetary gear section rotated by being meshed with the sun gear 6section; 7a carrier section coupled to the planetary gear section; and 8a piston section connected to the carrier section, and pressing the brake pad 9through receiving rotational power from the planetary gear section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) rotated by receiving power from a driving unit (63, 65); sa planetary gear section (74) rotated by being meshed with the sun gear 6section (see FIG. 4); 7a carrier section (78) coupled to the planetary gear section (see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and pressing the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Gutelius with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).
Regarding claim 3, the combination of Bull with Gutelius would result in the pair of pressing units individually receive power from the plurality of motor sections, respectively (see e.g. Gutelius, ¶¶ 0058, 0059; either of the pressing units will apply a force due to the differential (50)) (see also Bull, ¶ 0032; either motor can apply a force).  
Regarding claim 4, the combination of Bull with Gutelius would result in any one of the pair of pressing units receives power by 24MOBAJU.325AUS being connected with some of the plurality of motor sections, and see e.g. Gutelius, ¶¶ 0058, 0059; either of the pressing units will apply a force due to the differential (50)) (see also Bull, ¶ 0032; either motor can apply a force).  
Regarding clam 91999, Song teaches that the carrier section (78) is spline- 2coupled to the piston section (33) (see FIG. 4).  
Regarding claim 110, Song teaches that the piston section receives rotational power from the carrier section, and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see ¶ 0033).
Regarding claim 11, Song teaches that the sun gear section (66) is dynamically connected to the driving unit through a connection gear section (65) (see FIG. 4).
Regarding claim 12, Song teaches that the sun gear section comprises: a sun gear connection body (64) coupled to the connection gear section (65); and a sun gear (66) formed on the sun gear connection body, having a rotation center that is concentric with a rotation center of the connection gear section (see FIG. 4), and meshed with the planetary gear section (see FIG. 4).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

December 1, 2021